46 B.R. 193 (1984)
In re GIBBONS CONSTRUCTION, INC., Debtor.
GIBBONS CONSTRUCTION CO., INC., Plaintiff,
v.
TENNECO, INC., Defendant.
No. 83-00056, Adv. No. 83-0427.
United States District Court, E.D.Kentucky, at Catlettsburg.
August 30, 1984.
Clifford Duvall, Greenup, Ky., Garis Pruitt, Catlettsburg, Ky., for plaintiff.
William Curlin, Frankfort, Ky., David O. Welch, Ashland, Ky., for defendant.
Charles McCrae, Greenup, Ky., for debtor Gibbons Const., Inc.

ORDER
WILHOIT, District Judge.
This action is before the Court on the plaintiff's motion to withdraw reference of this matter to the Bankruptcy Court. At the time plaintiff moved for withdrawal of reference, the Bankruptcy Court, pursuant to the Emergency Rules for the Continued Operation of the Bankruptcy Court, Rule (d)(1)(D), was unable to conduct a jury trial. These Rules are now superceded by the Bankruptcy Amendments and Federal Judgeship Act of 1984 which became law this past July 10, 1984.
*194 Under 28 U.S.C. § 157 as amended by that Act, the district courts are empowered to refer any or all cases arising under or related to cases arising under Title II of the United States Code, except personal injury, tort or wrongful death claims, to the Bankruptcy Judge of this District.
The District Judges of the Eastern District Court of Kentucky issued a standing reference order July 18, 1984 pursuant to 28 U.S.C. § 157 as provided for in the 1984 Bankruptcy Amendments. The Bankruptcy Court may and should, pursuant to that Order, determine the matters involved in this action.
Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that the movant's motion to withdraw reference of this matter to the bankruptcy court for the reason that said court may not conduct a jury trial be and same is OVERRULED.